          Case 1:18-cv-04363-GBD-BCM Document 88 Filed 10/18/18 Page 1 of 1




                                                Oct 18 2018




Application GRANTED. Defendants' reply in support of their motion to dismiss shall be filed no later
than October 29, 2018.

All parties are reminded that this action has been referred to Judge Moses for both General Pretrial and
Report and Recommendation on Dispositive Motions. All future correspondence with the Court and
motions in this Action should be addressed to Judge Moses and comply with her Individual Practices.
SO ORDERED.


_________________
Barbara Moses, United States Magistrate Judge
October 18, 2018
